DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: calculation unit, search unit, and operation unit in claim(s) 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	I.	In claim 3, lines 5-6, the claim language includes parentheses, which are unclear as to whether or not what’s inside the parentheses is part of the intended claim language and scope.  Further, in line 6, the last parentheses do not have a matching counterpart.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yusukawa (US 2005/0262394).

As for claim(s) 1, 3, 5, 6, and 7, Yusukawa discloses the invention as claimed, including:

1. A maintenance recommendation system comprising: 
a primary storage unit that stores an input inspection result [paragraph 0231 – memory]; 
a failure mode probability calculation unit that is configured to calculate a probability of a failure mode based on the inspection result stored in the primary storage unit [paragraphs 0129-0130, 0137-0139]; 
an inspection item search unit that is configured to extract an inspection item with the minimum inspection score from uninspected inspection items [paragraphs 0155-0157; paragraphs 0311-0315 – wherein based on the values of estimation being at certain levels (e.g., maximum or minimum, items are extracted and narrowed down from candidates]; and 
a main routine operation unit that is configured to narrow down a failure mode candidate and an inspection item candidate from all inspection items [paragraphs 0155-0157; paragraphs 0311-0315 – wherein based on the values of estimation being at certain levels (e.g., maximum or minimum, items are extracted and narrowed down from candidates].  
3. The maintenance recommendation system according to claim 1, wherein the failure mode probability calculation unit is configured to calculate a probability of the failure mode based on a conditional probability (at which the inspection item occurs), and an occurrence probability (failure mode) [paragraph 0129, and also as cited in claim 1].  
5. The maintenance recommendation system according to claim 1, wherein the input inspection result is executed with respect to an inspection item behavior of an inspection portion [paragraph 0156].  
6. The maintenance recommendation system according to claim 1, wherein the failure mode candidate is displayed with a failure mode, a probability of the failure mode, and a treatment cost of the failure mode [paragraphs 0155-0158, 0341, 0393].  
7. The maintenance recommendation system according to claim 1, wherein an inspection item of which an inspection result is already input is not displayed in the inspection item candidate [paragraph 0155-0160].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusukawa (US 2005/0262394) in view of Grussing (US 2019/0266682).

As for claims 2 and 4, Yusukawa discloses the invention substantially as claimed, including the maintenance recommendation system as cited above in the rejection of claims 1, 3, 5, and 6-7.
Yusukawa also discloses:
2. The maintenance recommendation system according to claim 1, further comprising: 
an inspection item probability table that stores a probability at which the inspection item occur [see as cited in claim 1]; 
a failure mode probability table that stores occurrence probability of the failure mode [see as cited in claim 1].

Yusukawa does not specifically disclose:
[claim 2] a failure mode risk table that stores a treatment cost of the failure mode.  
4. The maintenance recommendation system according to claim 1, wherein the inspection item search unit is configured to calculate conditional entropy based on uninspected inspection items, to calculate an inspection cost based on an inspection cost tree, and to calculate an inspection score based on the conditional entropy and the inspection cost.  

Grussing discloses:
[Claim 2] a failure mode risk table that stores a treatment cost of the failure mode [paragraphs 0069-0072].  
4. The maintenance recommendation system according to claim 1, wherein the inspection item search unit is configured to calculate conditional entropy based on uninspected inspection items, to calculate an inspection cost based on an inspection cost tree, and to calculate an inspection score based on the conditional entropy and the inspection cost [paragraphs 0069-0072, wherein the conditional probabilities are conditional entropy, and which may also be based on items that were not inspection items by using previous data about the items].  
7. The maintenance recommendation system according to claim 1, wherein an inspection item of which an inspection result is already input is not displayed in the inspection item candidate.  

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Yusukawa and Grussing because adding the techniques of Grussing of determining risk, and applying cost trees and entropy would have improved Yusukawa’s system by providing a greater emphasis on the value of failure information which would reduce costs for maintenance within a system [see Grussing, paragraph 0013].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        May 17, 2022